 1

 2
                                                                      JS-6
 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     EPIC PRODUCE SALES, LLC an
12   Arizona limited liability company; FIVE   CASE NO. 2:19-cv-07580-DSF-JEM
13   CROWNS MARKETING, INC., a
     corporation,                              ORDER RE STIPULATION FOR
14                                             ENTRY OF JUDGMENT
                        Plaintiffs,            AGAINST DEFENDANTS
15

16

17         v.
18

19   FRESH GROWERS GROUP INC., a
     corporation; INOSCENCIO PEREZ, an
20
     individual,
21
                        Defendants.
22

23

24

25

26

27

28


                                          1
 1          Having read and considered the Stipulation of Undisputed Facts and For Entry of
 2
     Judgment (“Stipulation”) entered into by and between Plaintiffs Epic Produce Sales, LLC
 3
     (“Epic”) and FIVE CROWNS MARKETING, INC. (“Five”)(Epic and Five are
 4

 5   sometimes referred to collectively as “Plaintiffs”), and Defendants FRESH GROWERS

 6   GROUP INC. (“FGG”) and INOSCENCIO PEREZ (“Perez”)(FGG and Perez are
 7
     sometimes referred to collectively as “Defendants”), and all other pleadings and papers
 8
     contained in the Court’s file in this matter, and good cause appearing therefor,
 9

10          IT IS HEREBY ORDERED that the Stipulation is approved in its entirety.

11          IT IS HEREBY FURTHER ORDERED that the following facts are hereby
12
     adopted by this Court as Stipulated Facts:
13
            1.     Plaintiffs at all times relevant herein were engaged in the business of selling
14

15   and/or shipping perishable agricultural commodities as defined by PACA [7 U.S.C.

16   §499a(4)], holding PACA license number 20121176 in the case of Plaintiff Epic and
17
     PACA license number 19860001 in the case of Plaintiff Five.
18
            2.     Defendant FGG is, and during all times mentioned herein has been,
19

20   operating subject to license by the U.S. Department of Agriculture, Perishable

21   Agricultural Commodities Act (“PACA”) Branch.
22
            3.     FGG is, and during all times pertinent herein was, a purchaser of wholesale
23
     quantities of produce subject to the provisions of PACA and subject to licensure
24

25   thereunder as dealers, commission merchants and/or retailers.

26          4.     Perez is, and during all times pertinent herein was an officer, director,
27   and/or controlling shareholder of FGG, and is and was at all relevant times, an insider
28
     with actual and constructive knowledge of the PACA trust and the provisions set forth

                                               2
 1   therein and who is and during all times herein was responsible for the daily management
 2
     and control of FGG.
 3
            5.     During all times herein the Defendants, and each of them, were licensed or
 4

 5   were subject to license as dealers or retailers under the PACA, and therefore had actual

 6   and/or constructive knowledge of the PACA trust.
 7
            6.     At all times relevant herein, FGG and Perez engaged in the buying and
 8
     selling of perishable agricultural commodities in interstate and/or foreign commerce in
 9

10   wholesale and jobbing quantities as defined by 7 C.F.R. §46.2(x), as commission

11   merchants, dealers and/or retailers, subject to the provisions of the PACA and the
12
     regulations promulgated by the Secretary of Agriculture of the United States of America
13
     pursuant to the PACA.
14

15          7.     Between on and between February 25, 2019 and June 19, 2019, in a series

16   of transactions, Plaintiff Epic sold and shipped perishable agricultural commodities to
17
     Defendant FGG at said Defendant’s request, for which said Defendant agreed to pay
18
     Plaintiff Epic in amounts at least as great as the principal sum of $261,095.42
19

20   ($282,282.42 when Complaint was filed).

21          8.     Between on and between June 5, 2019 and July 10, 2019, in a series of
22
     transactions, Plaintiff Five sold and shipped perishable agricultural commodities to
23
     Defendant FGG at said Defendant’s request, for which said Defendant agreed to pay
24

25   Plaintiff Five in amounts at least as great as the principal sum of $37,856.00.

26          9.     At or about the date of each transaction described above, Plaintiffs
27   forwarded to Defendants invoices for said transactions setting forth in detail the amounts
28
     owed by said Defendants for Defendants’ purchase of the commodities.

                                               3
 1          10.    Plaintiffs have repeatedly demanded that Defendants pay the amounts due
 2
     and owing under the invoices.        However, Defendants have failed and refused and
 3
     continue to fail and refuse to pay Plaintiffs for the produce purchased and no part of those
 4

 5   sums due and owing has been paid.

 6          11.    As a direct and proximate result of the failure of Defendants to remit
 7
     payment due to Plaintiffs as described above, Plaintiffs have suffered losses in the
 8
     principal amount of at least $261,095.42 in the case of Plaintiff Epic and the principal
 9

10   amount of at least $37,856.00 in the case of Plaintiff Five, plus recoverable attorney’s

11   fees and finance charges of 1.5% per month pursuant to written agreements between the
12
     parties, owed to both Plaintiffs
13
            12.    Plaintiffs have performed all conditions, covenants and obligations required
14

15   to be performed by it under the agreement for sale of produce as set forth herein.

16          13.    The commodities described above were sold in the course of and in
17
     contemplation of entering interstate and/or foreign commerce.
18
            14.    The Individual Defendant is a statutory PACA trustee obligated to preserve
19

20   the PACA trust assets for the benefit of Plaintiffs as PACA trust beneficiaries of

21   Defendants and the Individual Defendant has breached its obligation as a statutory trustee
22
     by failing to preserve the PACA trust assets in a manner such that said assets are freely
23
     available to promptly pay the sums due to Plaintiffs. The Individual Defendant is
24

25   therefore liable to Plaintiffs for such breach.

26          15.    The total principal amount due under this Stipulation is $298,951.42
27   (principal amount of $261,095.42 due to Plaintiff Epic and principal amount of
28


                                                4
 1   $37,856.00 due to Plaintiff Five), plus other amounts set forth herein, all of which
 2
     qualifies for protection under the trust provisions of PACA [7 U.S.C. §499e et seq.].
 3
            16.     Plaintiffs have issued invoices to Defendants confirming the above-
 4

 5   described sales which contain written terms providing for recovery of finance charges on

 6   past due sums at the rate of 1.5% per month (18% annually) and attorneys’ fees incurred
 7
     in connection with collecting the sums due. Plaintiffs are, therefore, entitled to recover
 8
     said finance charges and attorneys’ fees as part of Plaintiffs’ PACA trust claim.
 9

10   However, as consideration for entering into this payment plan, Defendants will only be

11   charged 7.5% interest per annum starting to accrue from the date of this Stipulation. To
12
     date, attorney fees total $10,193.40 in the case of Epic and $410.09 in the case of Five,
13
     for a total of $10,603.49 in attorney’s fees that are included in the repayment. Finance
14

15   charges on the principal balance due are included over the course of the repayment period

16   at the rate of 7.5% interest per annum. In the event of default, as contemplated herein,
17
     Plaintiffs expressly reserves the right to recapture all additional attorney fees incurred, in
18
     addition to all costs incurred, and all contractual finance charges due to Plaintiffs at the
19

20   actual rate of 1.5% per month as per the contractual language contained on Plaintiffs’

21   invoices, subject to proof as to these amounts
22
            17.    All admissions and stipulated facts set forth above are made for the purpose
23
     of facilitating settlement of the dispute between The Parties. Said admissions and
24

25   stipulated facts are binding upon The Parties hereto for all purposes but may not be used

26   or relied upon by any person not a party to this agreement for any purpose whatsoever.
27   The Parties, for themselves and for no others, wish to avoid the further expense and
28
     uncertainty of litigation and therefore wish to fully resolve and compromise this dispute,

                                               5
 1   and desire to enter into a Stipulation for Entry of Judgment whereby said Defendants
 2
     shall pay to Plaintiffs the amounts agreed to therein.
 3
            IT IS HEREBY FURTHER ORDERED that the foregoing Findings of Fact are
 4

 5   binding upon the Parties hereto for all purposes but shall not be relied upon by any person

 6   not a party to this agreement for any purpose whatsoever.
 7
            IT IS HEREBY FURTHER ORDERED that in the event of default as
 8
     contemplated by this Stipulation, the Defendants agree that judgment may be entered
 9

10   against them in the full principal amount due plus all finance charges at 18% per annum,

11   plus attorney’s fees, on an ex parte basis. The judgment may be enforced immediately
12
     and without further court order, subject only to the Defendants’ right to seek a stay of
13
     enforcement of judgment based only upon the following grounds: (a) whether a default
14

15   has in fact occurred, as such default is contemplated herein; or, (b) whether any sums

16   acknowledged by Plaintiffs as having been received by Plaintiffs prior to default are
17
     accurate. If the Defendants intend to seek a stay of enforcement of the judgment under
18
     this paragraph, then the Defendants’ notice of intent to seek stay enforcement of
19

20   judgment and any related pleadings shall be served in compliance with applicable Local

21   Rules of the United States District Court for the Central District of California and Federal
22
     Rules of Civil Procedure governing ex parte applications. In the event the Defendants
23
     intend to seek a stay of enforcement of judgment, such notice and all related pleadings
24

25   shall be filed and served on Plaintiffs’ counsel within the time period provided by the

26   applicable Local Rules of the United States District Court for the Central District of
27   California and Federal Rules of Civil Procedure governing ex parte proceedings. Failure
28


                                               6
 1   to file and serve any such notice within such period will be deemed the Defendants’
 2
     admission of default.
 3
            IT IS FURTHER ORDERED that upon entry of this Order the complaint in the
 4

 5   above-captioned matter may be dismissed, without prejudice, subject to re-opening in the

 6   event of default for the limited purposes of interpreting and enforcing the Stipulation and
 7
     entering and enforcing Judgment thereon.
 8
            IT IS FURTHER ORDERED that the U.S. District Court for the Central District
 9

10   of California shall retain exclusive jurisdiction over the parties and subject matter herein

11   in order to enforce or interpret the provisions of this Agreement and Stipulation and to
12
     enter and enforce judgment thereon.
13
            IT IS SO ORDERED:
14

15
     DATED: January 21, 2020                   ___________________________________
16                                             HON. DALE S. FISCHER
17                                             UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28


                                              7
